Case: 16-20146      Document: 00514616979         Page: 1     Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                  United States Court of Appeals

                                      No. 16-20146
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 27, 2018

UNITED STATES OF AMERICA,                                           Lyle W. Cayce
                                                                         Clerk
              Plaintiff - Appellee

v.

SERGIO FERNANDO LAGOS,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-554-1




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before SOUTHWICK, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In light of the Supreme Court’s recent decision in this case, see Lagos v.
United States, 138 S. Ct. 1684 (2018), this matter is REMANDED to the district
court with instructions to delete from the restitution order $4,895,469.73 for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20146   Document: 00514616979    Page: 2   Date Filed: 08/27/2018



                               No. 16-20146
General Electric Capital Corporation’s legal, expert, and consulting fees
incurred in investigating the fraud and its legal fees incurred in bankruptcy
proceedings.




                                     2